Citation Nr: 1512172	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  11-25 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to February 11, 2013. 

2.  Entitlement to a disability evaluation in excess of 30 percent for PTSD for the period from February 11, 2013.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 







INTRODUCTION

The appellant served on active duty from May 1966 to February 1968.  

This case comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from December 2010 and August 2013 rating actions of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.  In the first action, the RO granted service connection for PTSD and assigned a 10 percent disability evaluation.  The appellant was notified of that action and he appealed, claiming that a higher disability rating should be assigned.  Subsequently, the RO granted a 30 percent disability rating for PTSD, effective February 11, 2013.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The disability evaluation that has been assigned is less than the maximum available benefits that can be awarded.  Because the appellant did not withdraw his appeal involving the disability rating greater than assigned, these issues remain in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

In conjunction with the appellant's claim for entitlement to service connection for PTSD, he underwent a VA psychiatric examination in September 2010.  Upon completion of the examination, the appellant was diagnosed as suffering from "mild" PTSD.  A Global Assessment of Functioning (GAF) score of 63 was assigned.  A second examination was performed in February 2013 and a GAF score of 60 was assigned.  The examiner did not classify the severity of the appellant's disorder.  Contained also in the claims file is a statement provided by the appellant's mental health therapist.  The statement is dated June of 2010.  In that report, the private therapist diagnosed the appellant as suffering from "severe" PTSD.  The therapist assigned a GAF score of 37.  

Through the submission of statements in support of his claim, the appellant, along with his accredited representative, has averred that since last being evaluated by VA personnel with respect to his service-connected psychiatric disorder, his disability has become more severe.  The appellant has also insinuated that the VA examiners have not considered the private therapist's evaluation.  The Board would further point out that the VA examiners have also not provided comments with respect to large divergence in the GAF scores that have been assigned - 37 by the private examiner and 63/60 by the VA examiners.  Such scores suggest manifestations and symptoms produced by either a severe disorder or a moderate disorder.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity).  

The Court has also held that when an appellant claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this instance, the most recent complete psychiatric examination of the appellant occurred approximately two years ago.  However, the appellant has suggested that his disability is more disabling now and there are questions as to the actual severity of the condition. Hence, under the circumstances, the Board is of the opinion another VA examination should be scheduled to determine the current extent of symptomatology and status of the service-connected PTSD.

As the case is being remanded, the appellant should be provided with an opportunity to submit or identify any additional medical documentation that would be relevant to this appeal.  Moreover, all VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the appellant's VA treatment records since January 1, 008, should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received from 2008 to the present for his psychiatric disorder, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2014).

2.  Thereafter, the appellant should be scheduled for a VA psychiatric examination.  The examiner should be provided a copy of this remand together with the appellant's entire claims folder, and the examiner is asked to indicate whether he or she has reviewed the claims folder.  All appropriate tests should be conducted.

The examiner should determine the extent and severity of the service-connected PTSD.  Said examiner should assign a numerical code under the Global Assessment of Functioning Scale (GAF) provided in the Diagnostic and Statistical Manual for Mental Disabilities, and he/she should identify what symptoms the appellant currently manifests, or has manifested during the course of the appeal, that are attributable to his service-connected mental disorder.  The examiner should comment on any GAF measurement volatility noted in the claims folder (GAF scores of 37, 60, and 63), and whether said volatility indicates that the appellant has been decompressing or improving or not stabilizing over the course of this appeal.  Also, the examiner should comment on whether the appellant's industrial capabilities are affected, or have been affected, by his PTSD, and if so, an estimation of this effect should be provided.

If other psychiatric conditions are diagnosed, the examiner should differentiate the symptoms of those disorders which the examiner determines are not related to PTSD.  If this is not practicable, the examiner should so state in the examination report.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

3.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




